UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 26, 2007 Structured Products Corp. on behalf of TIERS Principal-Protected Minimum Return Asset Backed Certificates Series S&P Midcap 2002-12 (Exact name of registrant as specified in its charter) Delaware 001-32060 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 388 Greenwich Street New York, New York 10013 (212) 816-7496 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Section 8 - Other Events Item 8.01 Other Events. This current report on Form 8-K relates to a distribution made to holders of the Certificates issued by the TIERS Principal-Protected Minimum Return Asset Backed Certificates Series S&P Midcap 2002-12. Underlying Securities Issuer(s) or Guarantor,or successor thereto Exchange Act File Number BA Master Credit Card Trust II (formerly MBNA America Bank National Association MBNA Master Credit Card Trust II) Citibank Omni-S Master Trust (formerly Sears Credit Account Master Trust II) Discover Card Master Trust I 000-20949 001-14607 000-23108 Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits: 1. Trustee’s Report with respect to the September 26, 2007 Distribution Date for the TIERS Principal-Protected Minimum Return Asset Backed Certificates Series S&P Midcap 2002-12 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Brian Clancy Name:Brian Clancy Title:Authorized Signatory September 26, 2007 3 EXHIBIT INDEX Exhibit Page 1 Trustee’s Report with respect to the September 26, 2007 Distribution Date for the TIERS Principal-Protected Minimum Return Asset Backed Certificates Series S&P Midcap 2002-12 5 4 Exhibit 1 To the Holders of: TIERS Principal-Protected Minimum ReturnAsset Backed Certificates Series S&P Midcap 2002-12Due September 26, 2007 *CUSIP: G88653152 U.S. Bank National Association, Cayman Islands Branch, as Trustee (the Trustee”) for the TIERS Principal-Protected Minimum Return Asset Backed Certificates Series S&P Midcap 2002-12 (the “Trust”), hereby gives notice with respect to the Final Scheduled Distribution Date of September 26, 2007 (the “Final Distribution Date”) as follows: 1. The amount of the distribution(the “Final Distribution) payable to the Certificateholders on the Final Distribution Date allocable to principal and premium, if any, and interest, expressed as a dollar amount per $10 Certificate, is as set forth below: Principal Interest Distribution Amount Supplemental Distribution Total Distribution $ 10.000000 $ 8.426895 $ 0.002392 $ 18.429287 2. The amount of aggregate interest due and not paid as of the Distribution Date is $0.000000. 3. No fees have been paid to the Trustee or any other party from the proceeds of the Term Assets. 4. All of the Term Assets were sold for settlement on the Final Scheduled Distribution Date.Following such settlements, no Term Assets are held for this Trust. 5. Following the Final Distribution, 0 Certificates representing $0 aggregate Certificate Principal Balance were outstanding and the Trust terminated. 6. Following the Final Distribution, the Notional Amount of the ISDA Master Agreement, the Schedule thereto and the Confirmation thereto (together the “Swap”) dated September 26, 2002 between Citigroup Global Markets Holdings Inc. (formerly Salomon Smith Barney Holdings Inc.) and the Trustee is $0.Payments to the Trust under the Swap were guaranteed pursuant to terms of a financial guaranty insurance policy issued by AMBAC Assurance Corporation (the “Policy”).The Policy will terminate according to its terms. U.S. Bank National Association, Cayman Islands Branch, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP number nor is any representation made as to its correctness.It is included solely for the convenience of the Holders. 5
